Citation Nr: 9923713	
Decision Date: 08/21/99    Archive Date: 08/26/99

DOCKET NO.  93-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neurologic disorder, 
including multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her former spouse



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from May 1978 to March 
1980.

This appeal arises from a rating decision of June 1990 from 
the Waco, Texas, Regional Office (RO).  The veteran perfected 
an appeal of this decision to the Board of Veterans' Appeals 
(Board) and in an April 1995 decision, the Board remanded the 
case to the RO for additional evidentiary development.  The 
case is again before the Board for consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no competent evidence of a neurologic disorder 
during service.

3.  There is no competent evidence of an organic disease of 
the nervous system within one year of the veteran's discharge 
from service.

4.  The veteran does not have multiple sclerosis.



CONCLUSION OF LAW

A neurologic disorder, including multiple sclerosis, was not 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for ninety (90) days or 
more and an organic disease of the nervous system becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

Where a veteran served continuously for ninety (90) days or 
more and multiple sclerosis becomes manifest to a degree of 
10 percent or more within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  

There is no evidence of a neurologic disorder, multiple 
sclerosis, or an organic disease of the nervous system during 
service.  38 C.F.R. § 3.303 (1998).  

The veteran testified that she had neurologic symptoms in 
1981 and received treatment for the symptoms.  However, she 
did not indicate when in 1981 this occurred.  Additionally, 
as a lay person, she is not competent to provide an opinion 
as to medical causation or diagnosis.  Espiritu v. 
Derswinski, 2 Vet. App. 492 (1992).  Therefore, her 
assertions provide no probative evidence.  In 1991, the 
veteran's former spouse testified and provided a statement 
describing symptoms in 1981 of foot dragging, a hand going 
slack, and the side of her mouth drawing down.  He also did 
not indicate when in 1981 this occurred.  He indicated that 
these symptoms had been related to multiple sclerosis by 
physicians.  It is noted that since 1981, he became a 
registered nurse.  However, there is no indication that he 
has special knowledge regarding neurology or that he has 
participated in her treatment and diagnosis.  Therefore, his 
statement is not probative in linking what he observed to any 
current neurologic disorder.  Black v. Brown, 10 Vet. 
App. 279 (1997).  

There is no competent evidence in the record which shows that 
the claimed symptoms in 1981 are an organic disease of the 
nervous system and as noted below, the evidence does not show 
that the veteran has multiple sclerosis.  At the time the 
veteran's complaints were supposedly observed, her former 
spouse was a lay person.  The earliest medical evidence which 
shows neurologic complaints was a February 1982 service 
department medical record which noted a complaint of an 
unsteady gait and loss of coordination.  Additionally, a July 
1992 statement from a former military physician indicates he 
saw the veteran in 1982 for an unsteady gait and loss of 
concentration.  This was more than one year after her March 
1980 discharge from service.  Accordingly, there is also no 
competent evidence of an organic disease of the nervous 
system within one year of the veteran's March 1980 discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a) (1998).  

A February 1982 service department medical record notes the 
veteran complained of an unsteady gait and loss of 
coordination.  A July 1985 private medical record notes an 
impression of brainstem dysfunction of unknown etiology.  
Therefore, there was an indication of neurologic symptoms 
within seven years of her March 1980 discharge from service.  
.

Private and VA medical records, dated in 1989 and early 1990, 
note possible multiple sclerosis, however, a January 1990 VA 
clinical record notes no clear diagnosis.  A March 1990 
private medical record notes an impression of "flare of 
multiple sclerosis without adequate diagnostic studies 
performed to confirm this diagnosis."  These records 
indicate that multiple sclerosis was possible or that a 
diagnosis of multiple sclerosis was not confirmed.

A VA hospital discharge summary for hospitalization from 
April 21 to 28, 1990, notes a diagnosis of multiple 
sclerosis.  This is the only medical evidence which shows the 
diagnosis of multiple sclerosis.  VA clinical record entries, 
dated April 23, 1990, note an impression or assessment of 
presumed multiple sclerosis or demyelinating disease possible 
multiple sclerosis.  A VA neurology staff note, also dated 
April 23, 1990, notes an impression of probable multiple 
sclerosis although some aspects of the exam seemed hysterical 
or at least embellished.  VA clinical records, dated April 26 
and 27, 1990, note an assessments of presumed multiple 
sclerosis.

The veteran was hospitalized in a VA facility from May 
through June 1990.  The diagnoses included possible multiple 
sclerosis.  The discharge summary notes that the veteran was 
seen by the neurologist and that the veteran's prior spinal 
fluid studies did not support a diagnosis of multiple 
sclerosis and the impression was possible multiple sclerosis.  
A May 1990 VA consultation report notes an impression of 
possible multiple sclerosis.  The veteran was again 
hospitalized in October 1990 and the diagnoses included 
possible multiple sclerosis.  An October 1990 VA consultation 
report also shows an impression of possible multiple 
sclerosis.  The veteran was hospitalized in May 1991 and the 
diagnoses included a history of possible multiple sclerosis.  
A VA hospital discharge summary for hospitalization from 
September 1991 through October 1991 includes a diagnosis 
noted but not treated of presumed multiple sclerosis.  The 
summary notes there was no hard data to support the diagnosis 
of multiple sclerosis.  The history and physical notes that 
the evaluation for multiple sclerosis had consisted of spinal 
tap; evoked auditory, visual, and somatosensory potentials; 
and MRI's [magnetic resonance imaging] which were negative 
except for some elevation in cerebrospinal fluid protein.  A 
hospital discharge summary for hospitalization in March 1996 
included a diagnosis of multiple sclerosis like symptoms, 
questionable.  The summary notes that there was no 
documentation of any diagnostic test to confirm the fact.  
These records indicate that there was only a probable or 
possible diagnosis of multiple sclerosis.  

The veteran obtained a private neurologic evaluation.  The 
report of this evaluation, dated in August 1991, notes that 
the veteran had a clinical diagnosis of multiple sclerosis.  
The assessment was probable multiple sclerosis with clinical 
and laboratory findings.  The report of this evaluation does 
not show that the veteran's medical records were available 
and reviewed to support the assessment.

A diagnosis of multiple sclerosis was made in the hospital 
summary for the veteran's hospitalization in a VA facility in 
April 1990.  However, the clinical records for this 
hospitalization period only show that multiple sclerosis was 
possible or presumed.  The diagnosis of multiple sclerosis 
was not continued in subsequent VA hospital records in 1990, 
1991, and 1996.  These records indicate that multiple 
sclerosis was probable or possible and the VA hospital 
summary for hospitalization in September and October 1991 
indicates there was no hard data to support the diagnosis.  
Additionally, while the August 1991 private neurologic 
evaluation indicated that the veteran had a clinical 
diagnosis of multiple sclerosis, the assessment was also 
probable multiple sclerosis.  The veteran has also submitted 
statements from several persons which indicate that she has 
multiple sclerosis.  However, none of the statements are 
shown to be from medical professionals.  As such, these 
statements do not constitute competent medical evidence that 
the veteran has multiple sclerosis.  Espiritu v. Derswinski, 
2 Vet. App. 492 (1992). 

In an attempt to determine whether the veteran had multiple 
sclerosis and to resolve the conflicts in the evidence, the 
RO sought a medical opinion.  In a November 1990 statement, 
the Chief of the Neurology section at a VA medical facility 
indicated that objective neurologic findings had been few and 
laboratory/imaging dated had been uniformly negative.  The 
physician stated: "It is my view that available data thus do 
not support the diagnosis of [multiple sclerosis]."  

In order to determine whether the veteran had multiple 
sclerosis, the Board sought an independent medical opinion 
from a specialist in neurology.  The expert was designated by 
the Senior Associate Dean of the College of Medicine at 
Urbana-Champaign, Illinois.  The expert reviewed the medical 
evidence and stated that "physicians involved had difficulty 
reaching conclusions as to the etiology of the symptoms."  
The expert also stated that there was a "marked disparity 
between the high degree of subjective symptomatology and the 
paucity of objective physical findings.  The expert commented 
that cerebrospinal fluid protein elevation and the 
cystometrogram findings did not provide the evidence required 
to make a specific neurologic diagnosis.  The expert stated 
"it is my opinion that there is no evidence to justify the 
diagnosis of multiple sclerosis in the appellant."

The opinions of the VA medical facility Chief of Neurology 
and the independent expert are both from specialists in the 
field of neurology, they are based on a review of the 
veteran's medical records, and are unequivocal in their 
conclusions.  Only the April VA hospital report shows a 
diagnosis of multiple sclerosis, however, clinical records 
from this hospitalization only indicate that multiple 
sclerosis was probable or presumed.  Other private and VA 
medical records indicate that multiple sclerosis was 
possible, probable, or presumed.  Additionally, while the 
August 1991 private neurologic evaluation indicates that the 
veteran had a clinical diagnosis of multiple sclerosis, the 
assessment was probable multiple sclerosis.  Additionally, it 
is not shown that this evaluation was based on a complete 
review of the veteran's medical records.  For these reasons, 
the opinions of the VA medical facility Chief of Neurology 
and the independent expert are persuasive in finding that the 
veteran does not have multiple sclerosis.  

The preponderance of the evidence shows that the veteran does 
not have multiple sclerosis.  Therefore, she did not have 
multiple sclerosis within seven years of being discharged 
from service.  38 C.F.R. §§ 3.307, 3.309(a) (1998).  

Based on the above, the preponderance of the evidence is 
against the claim for service connection for a neurologic 
disorder, including multiple sclerosis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (1998).  


ORDER

Service connection for a neurologic disorder, including 
multiple sclerosis, is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

